Citation Nr: 1720149	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with depression, currently evaluated as 50 percent disabling prior to May 4, 2016, and as 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from September 1957 to August 1959, and from November 1990 to June 1991. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from a March 2009 rating decision of the Montgomery, Alabama, Department of Appellants Affairs (VA) Regional Office (RO), which denied the Veteran's claim for an increased rating for service-connected PTSD, evaluated as 50 percent disabling.  

The Veteran appealed, and in May 2016, the RO granted the claim, to the extent that it assigned a 70 percent rating, with an effective date of May 4, 2016.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.   AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2016, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO.  The Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  Moreover, the hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Prior to May 4, 2016, the Veteran's PTSD with depression is shown to have been productive of symptoms that include sleep difficulties, nightmares, and irritability; the Veteran's PTSD is not shown to have resulted in occupational and social impairment with deficiencies in most areas. 
2.  The Veteran's PTSD has not caused total occupational impairment and total social impairment during any distinct period on appeal.


CONCLUSIONS OF LAW

1.  Prior to May 4, 2016, the criteria for a rating in excess of 50 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  As of May 4, 2016, the criteria for a rating in excess of 70 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected PTSD.  He argues that he has such symptoms as difficulty getting along with friends and family, isolating behavior, nightmares, intrusive thoughts, irritability, hypervigilance, and poor concentration.  See e.g., Veteran's appeal (VA Form 9), received in November 2011.  

With regard to the history of the disability at issue, the Veteran's service personnel files indicate that he served in Southwest Asia between January and May of 1991.  His awards include the Southwest Asia Service Medal with bronze service star, and the Kuwait Liberation Medal.  He first received treatment for psychiatric symptoms in 2004, at VA, with diagnoses of PTSD.  A January 2006 VA PTSD examination report contained a GAF score of 55.  Beginning in May 2006, he received approximately six weeks of hospitalization at VA for PTSD symptoms, with a global assessment of functioning score of 35.  A May 2007 VA PTSD examination report contained a GAF score of 50.  See 38 C.F.R. § 4.1 (2016).

In August 2005, the RO granted service connection for PTSD, evaluated as 50 percent disabling.  

In February 2006, the RO granted service connection for depression, and combined the evaluation for this disability with PTSD; the evaluation for the combined disability was kept at 50 percent.

In December 2007, the RO granted a temporary total (100 percent) evaluation under 38 C.F.R. § 4.29 (2016) for hospitalization for psychiatric symptoms for the period from May 4, 2006 to July 1, 2006, followed by resumption of the 50 percent rating.  

None of these RO rating decisions were appealed, and they all became final.  See 38 U.S.C.A. § 7105(c).

In June 2008, the Veteran filed a claim for an increased rating.  In March 2009, the RO denied the claim.  

The Veteran appealed, and in May 2016, the RO granted the claim, to the extent that it assigned a 70 percent rating, with an effective date of May 4, 2016.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran's PTSD with depression has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, under the General Rating Formula for Mental Disorders, which became effective prior to the Veteran's claim for service connection. 

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted when an acquired psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is assigned when an acquired psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Under 38 C.F.R. § 4.130, DC 9411, a 100 percent schedular evaluation is warranted when an acquired psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Prior to May 4, 2016

The relevant medical evidence is summarized as follows: 

VA progress notes show that the Veteran's GAF scores primarily ranged between 45 and 49, with three GAF scores of 50 assigned between May and September of 2007.  His medications included Vistaril, Sertraline and Trazodone.  He complained of symptoms that included nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance, and poor concentration.  In October 2008, following a long period of difficulties with his daughter, he reported that he had adopted his daughter's children so that they could have a stable environment.  In January 2010, he reported that his wife's medical illnesses were a major concern, as well as his own medical problems.  In February 2011, he expressed interest in attending an anger management program.  In February 2012, he reported that his recent surgery, and complications following that surgery, had caused him to lose some of his mobility, and that he had stopped working part-time.  A May 2012 report notes that his deteriorating health, and the deaths of some of his friends, had aggravated his symptoms, and that a recent surgery and subsequent infection had prevented him from returning to work.  The examiner noted that he is currently unemployable due to his symptoms.  Beginning in 2014, he stated that he was experiencing a deterioration in his health that had affected his ability to care for himself and his wife, and that this had increased his anxiety, as he may not be able to respond quickly to an emergency, he never felt safe, and he was always on guard.  The VA progress notes contain multiple findings to show that he repeatedly denied having suicidal or homicidal ideation.  

A VA PTSD examination report, dated in July 2008, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran was taking an anti-depressant (Sertraline) with no side effects.  He was in group therapy, with fair effectiveness, but not individual therapy.  He has been married for 51 years, and has one child, with whom he has a good relationship, although he does not see her much.  He is raising her children.  He attends church.  He has no hobbies or other activities.  There is no history of suicide attempts, violence, or assaultiveness.  He reported being "fairly isolated" and having few activities.  He reported a history of neck surgery with problems walking, and that his symptoms are physical more than mental.  He complained of poor sleep, recurrent memories, nightmares, and irritability.  The examiner noted that the Veteran's psychometric assessment score had improved 15 points from the year before, and that this seemed to indicate that his PTSD symptoms had improved.  Another test indicated severe depression.  The Veteran was currently employed full-time as a dispatcher, with a duration of employment of over 20 years.  He reported missing four weeks of work in the last 12 months, due to surgery, headaches, and depression.  On examination, he was clean and neatly dressed.  Speech, thought process, and thought content, was unremarkable.  Affect was normal.  Mood was depressed.  He was oriented to person, time and place.  For judgment, he understands the outcome of his behavior.  For insight, he understood that he has a problem.  He reported sleeping three to four hours per night, and sleeping "a couple more hours" later in the day.  He complained of nightmares, back pain, and feeling tired the next day.  There were no hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  Impulse control was good.  He was able to maintain minimum personal hygiene.  Remote memory was normal.  Recent memory was mildly impaired.  Immediate memory was moderately impaired.  With regard to activities of daily living, there was no problem with toileting, shopping, or self-feeding, slight problems with dressing an undressing, household chores, grooming, and bathing, traveling, and driving, and moderate problems with engaging in sports and exercise, and other recreational activities.  There was obsessive or ritualistic behavior, to the extent that he liked things to be neat.  The examiner characterized his symptoms as moderate.  The Axis I diagnoses were PTSD, and moderate, recurrent depression.  The Axis V diagnosis was a GAF score of 48 for depression, and 50 for PTSD.  The examiner indicated that the Veteran's symptoms were productive of reduced reliability and productivity.  

A VA PTSD disability benefits questionnaire (DBQ), dated in October 2014, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The DBQ notes the following: the Veteran reported that he has been married for about 57 years, and that he has a good supportive relationship with his wife.  He has a daughter who visits often, and a granddaughter who visits four to five times a week to help with household chores.  He used to go to church regularly and sing in the choir, but his activities outside the house have diminished since he underwent leg surgery.  He explained that he often has to use a wheelchair at home, although he tries to walk up and down the hall for exercise.  He enjoys watching television, particularly sports.  He worked as a teacher in a county school system for 30 years, and then worked part-time as a security dispatcher at a university until he fully retired two years ago.  He takes trazodone and Sertraline.  He had been involved in a peer-to-peer program, but had quit due to difficulty in ambulating.  There was no relevant legal or behavioral history, or substance abuse history.  He had anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  On examination, he was neatly dressed.  He was oriented times four (person, place, time and situation).  He interacted without difficulty, had a good sense of humor, and was both pleasant and sincere.  He expressed concern regarding his need of help with household chores and cooking.  He reported that he had tried to get VA to help him, but that he was told such support is not available.  

The Board finds that a rating in excess of 50 percent is not warranted prior to May 4, 2016.  During this time, the Veteran's GAF scores ranged between 45 and 50, which is evidence of severe symptoms.  However, the July 2008 VA examiner noted that his PTSD symptoms had improved from the year before (a May 2007 VA PTSD examination report contained a GAF score of 50).  Testing indicated severe depression.  The Veteran was employed full-time as a dispatcher, with a duration of employment of over 20 years.  He reported missing four weeks of work in the last 12 months, due to surgery, headaches, and depression.  The examiner specifically characterized the Veteran's symptoms as moderate, and indicated that the Veteran's symptoms were productive of reduced reliability and productivity.  This most closely corresponds to a 50 percent evaluation.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Upon examination in October 2014, it was noted that he had worked as a teacher in a county school system for 30 years, and then worked part-time as a security dispatcher at a university until he fully retired two years earlier i.e., in 2012.  In this regard, when read in context, a May 2012 VA progress note indicates that the Veteran stopped working due to physical symptoms.  Specifically, the report states that he stopped working because "a recent surgery and subsequent infection had prevented him from returning to work."  See also October 2014 VA PTSD DBQ (noting that he had been involved in a peer-to-peer program, but had quit due to physical symptoms, i.e., difficulty in ambulating).  The October 2014 VA PTSD examiner also noted that the Veteran had symptoms that included difficulty in establishing and maintaining effective work and social relationships.  This most closely corresponds to a 50 percent evaluation.  Id.  Overall, the Veteran has reported having sleep difficulties, nightmares, and irritability.  There is little or no evidence of impairment in speech, thought process, or thought content, orientation, judgment, insight, hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  

In summary, the evidence is insufficient to show that the Veteran has such symptoms as suicidal ideation with plan or intent, obsessional rituals (other than "liking things to be neat"), defects in speech, near-continuous panic or depression which affect his ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances, nor are there other psychiatric symptoms shown to have resulted in such impairment, such that a 70 percent rating is warranted.  See 38 C.F.R. § 4.130; Vazquez-Claudio; see also Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

In reaching this decision, the Board has considered a VA PTSD DBQ (VA Form 21-0960P-3), received in August 2014, that was apparently submitted by the Veteran's representative.  See Veteran's representative's letter, received August 22, 2104.  This DBQ indicates that the Veteran has identical diagnostic criteria to those marked in Section VI ("PTSD diagnostic criteria") in a May 2016 VA PTSD DBQ (discussed infra).  This report indicates that the Veteran has a diagnosis of PTSD, that he has a GAF score of 49, and that his PTSD is productive of total occupational and social impairment.  However, this report is unsigned by any examiner, and it lacks any other indicia of reliability.  In addition, although this report indicates the presence of diagnostic criteria for PTSD, it does not contain a list of supporting findings that describe the frequency or severity of the Veteran's symptoms (see e.g., "Section VII - symptoms") (discussed infra).  Furthermore, to the extent that this report indicates that the Veteran's PTSD is productive of total occupational impairment, that conclusion is inconsistent with the October 2016 VA PTSD DBQ, which is more complete and is authenticated, and which is therefore afforded more probative value.  The August 2014 DBQ is therefore insufficiently probative to warrant a grant of the claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

Based on the foregoing, the Board concludes that the Veteran's service-connected PTSD with depression is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for a rating in excess of 50 percent under DC 9411 prior to May 4, 2016.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against a rating in excess of 50 percent, and to this extent the claim must be denied.

As of May 4, 2016

The relevant medical evidence is summarized as follows:

A VA PTSD DBQ, dated in May 2016, completed by a VA psychologist (Dr. B.W.) indicates that the Veteran was examined on May 4, 2016.  The examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The DBQ notes the following: the Veteran reported that he had been married to his wife for 58 years.  He has one adult daughter, and he lives with his wife and his daughter.  They attend church whenever possible.  He enjoys several friendships.  The Veteran retired from a school system as a teacher in 2000, after 27 years.  He receives Social Security retirement benefits.  He receives psychiatric treatment from VA, to include prescription medications.  He denied a history of legal convictions or substance abuse.  He has anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

A PTSD DBQ (VA Form 21-0960P-3) completed by D.G., M.D., dated May 23, 2016, shows the following: Dr. D.G. stated that all available medical records had been reviewed.  In "Section VII - symptoms" it is noted that the Veteran has symptoms that include depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, impairment of short and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), memory loss for names of close relatives, own occupation, or own name, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, , difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  The diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 49.  The Veteran's symptoms are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The Board finds that the criteria for a rating in excess of 70 percent have not been met.  The findings during the relevant time period on appeal, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation with plan or intent, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for a rating in excess of 70 percent have been met.  The Veteran's GAF score of 49 is evidence of serious symptoms.  See QRDC DSM-IV.  However, this score is within the scope of his GAF scores dated prior to May 4, 2016, and it must be considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  In this regard, both VA examiners indicated that the Veteran's symptoms are productive of difficulty in adapting to stressful circumstances, including work or a worklike setting.  This most closely corresponds to no more than a 70 percent evaluation under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Dr. D.G. also indicated that the Veteran's symptoms are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This also most closely corresponds to no more than a 70 percent evaluation under the General Rating Formula for Mental Disorders.  Id. 
Notwithstanding the findings of an inability to establish and maintain effective relationships, the Veteran is shown to have been married to his wife for more than 50 years.  He lives with his wife and daughter, and he appears to attend church, and to enjoy "several friendships."  As such, he cannot be said to be totally socially impaired.  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In this case, the evidence clearly shows that the Veteran retired in about 2000 after about 27 years of employment with a school system, followed by working part-time as a security dispatcher at a university until about 2012, at which time he stopped work due to physical symptoms (as discussed supra).  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 70 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

In summary, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; nor are other psychiatric symptoms shown to have resulted in the required level of impairment.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a 100 percent rating under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

Conclusion

The Board has considered the Veteran's statements that he should be entitled to an increased rating for his PTSD with depression.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased evaluation is warranted.  

As the Veteran has also not indicated that he is precluded from work as a result of this service-connected disability, the Board also does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also supplemental statement of the case, dated in May 2016.

The Board notes the Veteran has not raised the issue of entitlement to an extra-schedular rating, including as due to the collective impact of all of his service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  The Veteran has also been provided with VA examinations and was scheduled to testify at a hearing before the Board, but he failed to report to the hearing.    

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).







ORDER

Prior to May 4, 2016, a rating in excess of 50 percent for service-connected PTSD with depression is denied.

As of May 4, 2016, a rating in excess of 70 percent for service-connected PTSD with depression is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


